Libel for divorce was filed August 14, 1936, alleging two
grounds. The ground set forth in the first count was utter and
willful desertion for more than six months. The ground of the
second count was "such cruel treatment, neglect and personal
indignities which continued over a course of more than eighteen
months last past, as to render the life of libellant burdensome
and intolerable and their further living together insupportable."
 *Page 676 
  The libelee on September 1, 1936, demurred to libel and to each
count thereof, the ground of the demurrer as to each count being
that the libel does not state sufficient facts to support the
ground of divorce purported to be set forth therein. On September
24, 1936, as shown by the minutes of that date, counsel for the
libelee being present the demurrer was overruled but no order
overruling the demurrer was entered. No other or further pleading
was filed by the libelee. On October 19, 1936, the court notified
counsel for both libelee and libelant, by letter, that on October
27, 1936, at 9:00 o'clock a.m., there would be the calling of the
divorce calendar and that the attached memorandum of causes would
be called at that time, day and date for setting for trial or
other disposition as the court may then determine. Counsel were
requested to be prepared then to have their cases disposed of.
The memorandum enclosed with the notice to each counsel included
this case.
  On October 27, 1936, the libelant and his counsel appeared at
the call of the calendar but neither the libelee nor her counsel
appeared, whereupon the case was tried ex parte and the divorce
granted as prayed. The decree granting divorce was filed the same
day.
  On June 4, 1937, more than seven months after entry of the
decree, the libelee filed her motion to set aside the decree of
divorce of October 27, 1936. The grounds of the motion are: That
the attorney for libelee was not notified that a hearing was to
take place; that the attorney for libelant informed the court
that he supposed the attorney for libelee had deserted this case;
that "as far as the attorney for libellee is concerned," there
was never a hearing on his demurrer, nor a ruling thereon; that
the libelee has been ready and at all times willing to contest
this case; that the libelant did not have a meritorious cause of
action; that even though the demurrer of libelee had been
overruled, libelee was not told to answer or to further plead.
 *Page 677 
  Said motion is supported solely by the affidavit of Edward A.
O'Connor, the attorney of record for libelee, in which is set
forth the following: (1) That on September 1, 1936, he filed a
demurrer to the libel; (2) that he appeared on behalf of libelee
and was ready and willing to argue said demurrer but did not have
an opportunity to do so; (3) that he was informed that a decree
of divorce had been entered; (4) that he was not notified at any
time of any such hearing; (5) that at all times he was the
attorney of record "in the above entitled case"; (6) that the
libelee is very anxious to be heard in this matter; (7) that
through no fault of either the libelee or her attorney, due to
the fact that they were never notified that this matter was
coming on for hearing at any date, did they fail to appear and
present their side of the libel.
  The motion to set aside the decree is signed in behalf of the
libelee by her attorney of record and is, as heretofore stated,
supported solely by the affidavit of said attorney. The affidavit
is silent on the question of a meritorious defense and the motion
is also silent on that question unless the statement contained in
the motion to the effect that the libelant did not have a
meritorious cause of action is equivalent to saying that the
libelee has a meritorious defense.
  No written answer to the motion and no counter affidavits were
filed. When said motion came on for hearing counsel for libelant
made an oral motion to dismiss the motion to set aside the decree
on the general ground that the motion and affidavit are
insufficient in law and the specific ground that they do not show
that the movant has a meritorious defense to the libel for
divorce.
  The reporter's transcript shows that the circuit judge
sustained the oral motion of libelant to dismiss the motion of
libelee to set aside the decree of divorce. The decision made and
entered by the judge and from which this appeal
 *Page 678 
is taken is a denial of the libelee's motion to set aside the
decree of divorce. In view of the conclusion we have reached as
to the sufficiency of libelee's motion to set aside the decree we
do not deem it necessary to consider other matters presented at
the argument.
  We are of the opinion that divorce decrees, as well as other
judgments and decrees, should not be set aside for mere
irregularities unless in the proceeding to have it set aside it
is clearly made to appear that the failure of the libelee to
contest is excusable and that if given the opportunity to contest
can and will present a meritorious defense. (Brokaw et al v.
Brokaw, 192 N.E. [Ind.] 728; Maguire v. Maguire, 78 N.Y.S.
312; Wade v. Wade, 180 S.W. [Tex.] 643.)
  Before a decree of divorce entered after appearance of libelee
but in the absence of libelee and her counsel will be set aside
she must allege and show a meritorious defense to the cause of
action setting up the facts upon which such defense is based. The
mere statement that the libelant did not have a meritorious cause
of action, even if construed as the equivalent of a statement
that the libelee has a meritorious defense, is not sufficient.
(Wade v. Wade, supra; Maguire v. Maguire, supra.)
  The movant in this case has wholly failed to comply with the
rule above announced. Her motion was therefore fatally defective.
  Believing that the circuit judge did not err in refusing to set
aside the decree, the order appealed from is affirmed.